Citation Nr: 1532616	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  07-29 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression prior to July 9, 2007, in excess of 50 percent from July 9, 2007 to May 29, 2008, and in excess of 70 percent thereafter.  

2.  Entitlement to an increased rating for chronic right rotator tendinitis, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for left knee strain, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for right ankle sprain, currently evaluated as 10 percent disabling.  

5.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to June 21, 2011.  



REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2000 to August 2004.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, and an April 2013 rating decision of the RO in Pittsburgh, Pennsylvania.  The case is now under the jurisdiction of the Pittsburgh RO.  

In March 2011, the Board remanded issues of entitlement to an initial rating in excess of 10 percent for PTSD and entitlement to service connection for a right shoulder disability for additional development and granted entitlement to service connection for a left knee disability and a right ankle disability.  

In a March 2011 decision, the Appeals Management Center (AMC) assigned increased, staged ratings for PTSD.  As the Veteran never clearly limited his appeal to a specific disability rating and never withdrew his appeal or indicated that his appeal was satisfied by the AMC's decision, the claim for a higher initial rating remains in controversy.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

In July 2011, the AMC granted service connection for right rotator tendinitis, thereby satisfying the Veteran's appeal regarding entitlement to service connection for a right shoulder disability.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

The issues of increased ratings for right rotator tendinitis, left knee strain, and right ankle sprain are on appeal from an April 2013 rating decision of the Pittsburgh RO denying increased ratings for those disabilities.  

The Veteran is in receipt of a total disability rating based on individual unemployability effective as of June 21, 2011.  Because the Veteran submitted evidence regarding unemployability in connection with his appeal of the initial rating assigned for PTSD, entitlement to TDIU prior to June 21, 2011, is part and parcel of the determination as to the initial rating for PTSD and is therefore also on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 454-55 (2009). 

The Veteran's claims file has been converted to an electronic file, and relevant records are associated with both the Veterans Benefits Management System (VBMS) file and the Virtual VA file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  An October 2008 treatment record shows that the Veteran reported that he had applied for "SSI," i.e., Supplemental Security Income, which is a need-based income support program for disabled people administered by the Social Security Administration (SSA).  As the Veteran did not specify in this statement what disabilities were relevant to his SSI claim, there is at least a reasonable possibility that any medical records considered in deciding the claim may be relevant to the issues on appeal; therefore the records must be obtained.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  

Any relevant, outstanding VA or private treatment records should also be obtained.  

Regarding the appropriate ratings for PTSD, right rotator tendinitis, and right ankle sprain, if any newly obtained records indicate worsening, new examinations should be scheduled, if otherwise in order.  Regarding entitlement to an increased rating for left knee strain, an additional examination should be provided to allow the examiner an opportunity to address medical and lay evidence suggesting possible meniscal involvement or instability.  

Finally, as noted in the Introduction, the Veteran's appeal from the initial rating assigned for PTSD was never resolved, and the entire period remains in controversy.  However, a supplemental statement of the case (SSOC) was never issued after the March 2011 decision assigning increased, staged ratings.  Any SSOC on remand should address the appropriate initial rating for PTSD and consider all relevant evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Request all documents pertaining to any application by the Veteran for SSA benefits, including the medical records considered in deciding the claim, and associate such records with the VBMS or Virtual VA file.  

2.  Obtain any relevant, outstanding VA or private treatment records, with the assistance of the Veteran as necessary, and associate them with the VBMS or Virtual VA file.  

3.  After the above has been completed to the extent possible, review any additional records obtained.  If such records indicate worsening of the Veteran's PTSD, right rotator tendinitis, or right ankle sprain, schedule appropriate VA examination(s) to assess the current severity of such disabilities, if otherwise in order. 

4.  After completing the development in paragraphs one and two to the extent possible, schedule the Veteran for a VA examination to assess the nature and severity of any manifestations of his service-connected left knee strain and provide the examiner with access to the VBMS and Virtual VA files.  The examiner must review the VBMS and Virtual VA files and indicate that such review occurred in the examination report.  Any indicated tests and studies should be performed.  The examiner is asked to:  

(a)  Examine the Veteran, provide the range of flexion and extension of the left knee in degrees, and indicate whether the left knee exhibits pain, weakened movement, excess fatigability, or incoordination during flareups or upon repetitive use.  If feasible, this determination should be expressed in terms of the degree of any additional range of motion lost due to any of the above factors.  

(b)  Indicate whether any recurrent subluxation or lateral instability of the left knee is slight moderate, or severe.  If such is found, identify the symptoms associated with the finding.  

(c)  Indicate whether, in your professional medical opinion, the evidence supports a finding of a dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint, and if so, for what period(s) of time from June 2010 to present.  If such is found, identify the symptoms associated with the finding.  

(d)  Describe any other symptomatology or impairment associated with the Veteran's service connected left knee disability.  If any identified left knee symptoms have a distinct etiology not associated with the Veteran's active duty service, this should be explained.  

(e)  Provide an explanation for all opinions, including a discussion of the facts of this case and any medical studies or literature relied upon.  If unable to provide any of the requested opinions, explain why that is the case.  In addition to any other evidence the examiner finds relevant, the examiner should comment upon: the lay statements of the Veteran and his wife regarding knee symptoms, including pain and the knee giving out (for example, in April 2012, the Veteran's wife explained that a few weeks prior the Veteran's knee "gave out on him" and he "went through the baby gate," and in January 2012 the Veteran described that he has had to sleep downstairs because he couldn't make it up the stairs); a September 2011 VA primary care note indicating an assessment of degenerative joint disease of the left knee; an October 2011 private treatment record in which Dr. J.R. notes tenderness and laxity in the left knee and a probable anterior cruciate ligament tear; November 2011 VA orthopedic and physical therapy consults (both available in Virtual VA); and prior relevant VA examination results.

5.  After completing the above and any other indicated development, readjudicate the claims that are the subject of this Remand.  This adjudication should include consideration and discussion of the appropriate initial rating for PTSD and, regarding the knee, of 38 C.F.R. § 4.71a, Diagnostic Codes 5257-5261, as well as any other applicable Diagnostic Codes.  If any benefit sought is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the claims file to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathan Kroes
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




